Citation Nr: 1106370	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Reiter's Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to August 1990 
and January 1991 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2010).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for 
Reiter's syndrome.   According to the Veteran, he started to 
display early symptoms of such condition while in service.  
Dorland's Illustrated Medical Dictionary, 1830 (30st Ed. 2003) 
shows that early symptoms of Reiter's syndrome include joint pain 
(including of the knees, ankle, and feet), skin rashes, eye 
symptomatology (including conjunctivitis, uveitis, redness, 
irritation, watery eyes, blurred vision, and watery eyes), 
gastrointestinal symptomatology (including fever, vomiting, and 
diarrhea).  Dorland's Illustrated Medical Dictionary also shows 
that one of the possible causes of Reiter's syndrome is a 
sexually transmitted disease.  Id.   The Veteran's service 
treatment records show that the Veteran complained of, and sought 
treatment for various symptoms that may be associated with 
Reiter's syndrome, including joint pain, eye symptomatology, 
gastrointestinal symptomatology, skin rashes, and back pain.  

The record shows that in August 2007, the Veteran was afforded a 
VA examination to determine whether certain in-service symptoms 
were manifestations of Reiter's syndrome.  In reviewing, the 
examination report from such examination, the Board observes that 
the examiner specifically provided opinions regarding whether the 
Veteran's in-service complaints of an abrasion of the conjunctiva 
of the right eye in November 1987, abdominal pain in January 
1988, a right hand sore in March 1989, and low back pain in 
January 1990 were related to his currently diagnosed Reiter's 
syndrome.  A January 2009 VA examination report also addressed 
whether the Veteran's right eye conjunctiva abrasion was due to 
Reiter's syndrome. 

However, the Board finds that the August 2007 VA examination 
report is insufficient.  Specifically, although such examination 
report only references a January 4, 1988 complaint of nausea and 
vomiting, the Veteran's service treatment records show that he 
complained of, and sought treatment for gastrointestinal 
symptomatology (including nausea, vomiting, diarrhea, stomach 
cramps, epigastric pain, chills, and fever) on several occasions, 
including on January 7, 1988, January 14, 1988, April 11, 1988, 
June 20, 1988, January 3, 1989, July 10, 1989, July 27, 1989, 
March 6, 1990, April 11, 1990, and April 12, 1990.  Records from 
a German hospital also show that the Veteran was admitted to the 
hospital from November 25, 1989 to November 28, 1989 due to 
persisting profuse diarrhea that lasted for a few hours.  The 
records show that the Veteran was diagnosed with gastroenteritis 
and a gastrointestinal tract infection.

Additionally, although the August 2007 VA examiner addressed the 
Veteran's in-service low back condition, she failed to address to 
discuss the left foot and left knee pain that the Veteran 
experienced in service.  Indeed, on September 24, 1986, the 
Veteran complained of left knee pain that was assessed as a 
bruised left knee.  Additionally, on September 27, 1986, the 
Veteran complained of left knee pain that was assessed as mild 
left knee strain.  Further, with respect to the Veteran's left 
foot, the record shows that on March 24, 1988, the Veteran 
complained of experiencing puss and an infection in the 5th digit 
of his left foot.  On physical examination the examiner reported 
that there was mild erythema and cracking dry skin between the 
fourth and fifth digits of the left foot.  The assessment was 
that of tinea pedis.  Likewise, on August 22, 1988, the Veteran 
complained of experiencing pain and swelling for a week, which 
after a physical examination, was assessed as tinea pedis. A 
September 1, 1988 service treatment record shows that the Veteran 
complained of persistent pain and swelling in the left foot for 
three weeks.  A September 2, 1988 service treatment record shows 
that the Veteran again complained of experiencing left foot 
swelling.  On physical examination, the examiner reported that 
there was mild soft tissue swelling over the dorsum of the foot 
and assessed the Veteran as having a stress injury.   An undated 
service treatment record shows that the Veteran again complained 
of left foot pain and that the examiner again noted that there 
was edema and tinea pedis between the toes.  The examiner's 
assessment was that of questionable gout versus infection versus 
an occult fracture.

Additionally, although the August 2007 VA examiner provided an 
opinion as to whether the Veteran's in-service right hand wart 
was a manifestation of Reiter's syndrome, she failed to comment 
on the October 6, 1989 service treatment record which shows that 
the Veteran complained of bumps on the knuckle of the left index 
finger and on the second digit of the third finger on the right 
hand.  On physical examination, the examiner noted that there 
were very small, firm reddish papules, which the examiner 
assessed as a mole versus valgaris.  A December 12, 1989 service 
treatment record shows that the Veteran complained of dry, itchy 
skin especially in the back of the neck and elbows.  The 
examiner's assessment was that of eczema.  Service treatment 
records dated on April 24, 1990 show that the Veteran complained 
of experiencing  severely itchy welts and redness all over his 
body and a rash on his hands.  The assessment was that of 
urticaria.

Finally, Dorland's Illustrated Medical Dictionary, 1830 (30st Ed. 
2003) shows that certain transmitted diseases may cause Reiter's 
syndrome.  However, although a March 1990 service treatment 
record shows that the Veteran complained of "crabs" and was 
assessed as having pediculosis pubis, the record does not show 
that any examiner has provided an opinion as to whether such 
condition is etiologically related to the Veteran's current 
Reiter's disease.

Therefore, because the Veteran's service treatment records show 
symptomatology that may be considered manifestations of Reiter's 
syndrome or may have caused such condition, which were not 
addressed by the August 2007 VA examiner or any other examiner, 
the Board finds that a new VA opinion is necessary in order to 
properly adjudicate the Veteran's claim.  Therefore, the Board 
finds that the claim must be remanded for a new clinical opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for his Reiter's 
syndrome since his discharge from service.  
After securing the necessary authorizations 
for release of this information, seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already of 
record.

2.  Thereafter, schedule the Veteran for a 
VA examination (s) with the appropriate 
clinician to provide an opinion as to the 
nature and etiology of the Veteran's 
current Reiter's syndrome.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
Reiter's syndrome is causally related to 
service, to include the diagnosed 
pediculosis pubis, and/or the left 
knee, left foot, eye, hand, low back, 
and gastrointestinal symptomatology 
documented in the Veteran's service 
treatment records.  

In this regard, the examiner must consider 
the Veteran's service treatment records 
which show an abrasion of the conjunctiva 
of the right eye in November 1987, low 
back pain in January 1990, that the 
Veteran complained of, and sought treatment 
for, gastrointestinal symptomatology 
(including nausea, vomiting, diarrhea, 
stomach cramps, epigastric pain, chills, 
and fever) including on January 4, 1988, 
January 7, 1988, January 14, 1988, April 
11, 1988, June 20, 1988, January 3, 1989, 
July 10, 1989, July 27, 1989, March 6, 
1990, April 11, 1990, and April 12, 1990.  
Records from a German hospital show that 
the Veteran was admitted from November 25, 
1989 to November 28, 1989 due to persisting 
profuse diarrhea that lasted for a few 
hours, when he was diagnosed with 
gastroenteritis and a gastrointestinal 
tract infection. 

The examiner must also consider the 
September 24, 1986 report which notes that 
the Veteran complained of left knee pain 
that was assessed as a bruised left knee; 
the September 27, 1986 report which noted 
that the Veteran complained of left knee 
pain that was assessed as mild left knee 
strain; the record which shows that on 
March 24, 1988, the Veteran complained of 
experiencing puss and an infection in the 
5th digit of his left foot when the 
assessment was tinea pedis; an August 22, 
1988 report that the Veteran complained of 
experiencing pain and swelling for a week, 
which after a physical examination, was 
assessed as tinea pedis; a September 1, 
1988 service treatment record which shows 
that the Veteran complained of persistent 
pain and swelling in the left foot for 
three weeks; a September 2, 1988 service 
treatment record which shows that the 
Veteran again complained of experiencing 
left foot swelling when the Veteran was 
assessed as having a stress injury; and an 
undated service treatment record which 
shows that the Veteran again complained of 
left foot pain, when the examiner again 
noted that there was edema and tinea pedis 
between the toes, and the examiner's 
assessment was that of questionable gout 
versus infection versus an occult fracture.

The examiner must also consider an October 
6, 1989 service treatment record which 
shows that the Veteran complained of bumps 
on the knuckle of the left index finger and 
on the second digit of the third finger on 
the right hand which the examiner assessed 
as a mole versus vulgaris; a December 12, 
1989 service treatment record which shows 
that the Veteran complained of dry, itchy 
skin especially in the back of the neck and 
elbows when the examiner's assessment was 
that of eczema; service treatment records 
dated April 24, 1990 which show that the 
Veteran complained of experiencing  
severely itchy welts and redness all over 
his body and a rash on his hands, when the 
assessment was urticaria; and a March 1990 
service treatment record which shows a 
finding of pediculosis pubis.

The clinician must review the claims file, 
including this Board remand, and to include 
all additional evidence received pursuant 
to the above requested actions, and should 
note such in the opinion.  The rationale 
for all opinions expressed should be set 
forth.  The claims folder should be made 
available to the clinician in conjunction 
with the examination.

3.  Following completion of the above, the 
RO should review the evidence and determine 
whether the Veteran's claim may be granted.  
If not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

